Citation Nr: 1524739	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-35 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for ischemic heart disease (IHD), and if so, whether service connection is warranted.

2.  Entitlement to an increased disability rating in excess of 40 percent for a service-connected bilateral hearing loss disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to July 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO liberally construed the Veteran's November 2009 notice of disagreement to include the issue of an increased rating for hearing loss and the Veteran subsequently perfected an appeal as to the issues listed on the title page.  See May 2012 deferred rating decision.  

Subsequent to the Statement of the Case issued in November 2012, additional evidence was associated with the Veteran's claims file, without a waiver of Agency of Original Jurisdiction (AOJ) review.  With respect to the Veteran's IHD claim, as it is being granted, there is no prejudice to the Veteran in the Board considering this evidence.  As the Veteran's bilateral hearing loss disability and TDIU claims are being remanded, the AOJ will have the opportunity to consider this evidence in the first instance.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for chronic airway obstruction (claimed as shortness of breath due to heart problems) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, a May 2011 letter to the Veteran informed him that VA was working on such a claim and cited a date of claim of April 2011.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased disability rating in excess of 40 percent for a service-connected bilateral hearing loss disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 1997 RO rating decision denied the Veteran's claim for entitlement to service connection for heart disease.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial.

2.  Evidence associated with the claims file after the denial in January 1997 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  Resolving reasonable doubt in the Veteran's favor, while stationed at the Ubon Royal Thai Air Force Base (RTAFB), the Veteran served near the air base perimeter.  As such, in-service herbicide exposure is conceded on a direct or facts found basis.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision which denied entitlement to service connection for heart disease is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  New and material evidence has been received and the claim for entitlement to service connection for IHD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection on a presumptive basis for IHD have been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen 

The Veteran's previously denied claim for entitlement to service connection for IHD is reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2014).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).
The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2014) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4) (2014), which "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran's claim for entitlement to service connection for heart disease was denied by a January 1997 RO rating decision.  The January 1997 rating decision stated that the Veteran's claim was denied because heart disease "neither occurred in nor was caused by service."  While not entirely clear, it appears that the basis for the RO's denial was that there was no in-service event and no nexus to service.  The Veteran was notified of the January 1997 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

The Veteran's current claim for entitlement to service connection for IHD is based upon the same factual basis as his claim for entitlement to service connection which was denied in the January 1997 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final January 1997 rating decision, new evidence includes, but is not necessarily limited to, the Veteran's various statements regarding his service near the perimeter of the Ubon Royal Thai Air Force Base (RTAFB).  This evidence is new, as it did not exist at the time of the final disallowance in January 1997.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely an in-service event, specifically in-service herbicide exposure, which would also provide a nexus to service for IHD through presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for IHD is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

II.  Service Connection for IHD

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time with respect to the Veteran's claim for entitlement to service connection for IHD.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2014).  In the case of such a Veteran, service connection for certain diseases, including IHD, will be presumed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Ischemic heart disease is defined as "including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e) (2014).      

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q (herein M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id. 

Under the procedures outlined in the M21-1MR, if a Veteran served at certain RTAFBs, including Ubon RTAFB, during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.

Analysis

As noted above, for a Veteran who has been exposed to herbicides in-service, service connection will be presumed for certain diseases, to include IHD.  The VA treatment records of record support a diagnosis of IHD.  For example, an October 2012 VA cardiology consult note referenced an October 2012 EKG and included an assessment of "inferior infarct by EKG."  Also, a February 2013 VA treatment note included as a current problem atherosclerotic heart disease/coronary artery disease and referenced under the cardiovascular history heading "EKG Reviewed" and coronary artery disease and history of myocardial infarction.  As such, the Veteran has a current diagnosis of IHD.  

With regard to in-service herbicide exposure, the Veteran contends that he was exposed while stationed in Thailand during the Vietnam War.  The Veteran's personnel records reflected that the Veteran was stationed at Ubon RTAFB from June 1966 to February 1967 and that his duty title was "Jet Engine Mechanic."  See AF Form 7.  A performance report is of record for the period of December 1965 to December 1966, which noted a location of Ubon RTAFB.  The Veteran's current duty was listed as "Jet Engine Mechanic" and it was noted that he "performs periodic inspection and cold section repair of J79 engine.  Removes and reinstalls accessories in accordance with applicable directives."  Under the "facts and specific achievements" heading under the "comments of reporting official" section, it was noted that the Veteran "has acquired the technical experience and mechanical skills to perform any task that he may be required to perform on the maintenance of J-79 engines."      

In a July 22, 2011 statement, the Veteran stated that at Ubon RTAF he "worked as a jet engine mechanic all over the flight line and perimeter and alot on the other side of the perimeter in the brush or what was left of the brush."  In a July 25, 2011 statement, the Veteran stated that he worked on the flight line "99 percent of the time" and that "I do know that the inside perimeter of Ubon RTAFB was sprayed with something and the areas along the flight line was also sprayed."  In an October 2012 statement, the Veteran stated that while at Ubon RTAFB he:

worked as a jet engine mechanic on the flight line from 1 end to the other.  Plus, which our job required was to take the jets to the run up pad, tie them down and check them out.  This happened 2 or 3 times a week and I didn't always go but I was there alot.  Exact #, I have no idea.  This was at the very far end of the base along the fence line.

The Veteran additionally stated that "at that point in time, I believe our housing was also on the perimeter of that base."  On the December 2012 VA Form 9, the Veteran stated that at Ubon RTAFB "the inside perimeter of the base was sprayed with herbicides except around the barracks.  The whole flight line and surrounding areas was void of any living plant life" and also that "the perimeter was where we...took the jets to the trim pad to test them out."  The Veteran additionally noted that they were required to be on the flight line every day.  On the VA Form 646, the Veteran's representative stated that "[t]he Veteran contends that while serving as a jet engine mechanic in Ubon, Thailand his duties were performed near the perimeter of the base where agent orange was frequently used."  In the April 2015 Informal Hearing Presentation (IHP), the Veteran's representative stated that the Veteran contends that while at Ubon RTAFB, he "worked as a jet engine mechanic on the flight line from one end to the other.  This was located at the very far end of the base along the fence line.  He also stated that their housing was also on the perimeter of the base."  The IHP further stated that "[w]e find the [V]eteran credible and competent to report that he worked on jet engines close to the fence line [] at Ubon RTAFB, Thailand and that their barracks are located on the perimeter of the base, exposing him to herbicides."      

While the Veteran's duty title of Jet Engine Mechanic is not obviously consistent with exposure to the air base perimeter, he has provided competent and credible statements that indicate his work duties required him to serve near the air base perimeter.  The Veteran's description of his work duties appears to be consistent with the evidence of record, to include his performance evaluation for the time period he was stationed at Ubon RTAFB.  As there is no evidence to contradict the Veteran's statements, and resolving reasonable doubt in the Veteran's favor, the Board concludes that while stationed at the Ubon RTAFB, the Veteran served near the air base perimeter and as such, in-service herbicide exposure is conceded on a direct or facts found basis.  As the Board has concluded that the Veteran was exposed to herbicides in-service and that he has a diagnosis of IHD, the criteria for entitlement to service connection on a presumptive basis for IHD have been met and the Veteran's claim is granted.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for ischemic heart disease is reopened.

Entitlement to service connection for ischemic heart disease is granted.




REMAND

As detailed further below, the Veteran's bilateral hearing loss disability and TDIU claims are being remanded.  While on remand, all relevant outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from March 2013).  

Bilateral Hearing Loss Disability Claim

The Veteran's most recent VA examination with respect to his service-connected bilateral hearing loss disability was in November 2008.  A March 2013 VA treatment note stated that the Veteran requested a hearing test because "his hearing is worse in his left ear."  On the October 2014 VA Form 646, the Veteran's representative stated that the "Veteran argues his hearing loss has gotten worse."  In the April 2015 IHP, the Veteran's representative stated that "[w]e ask the Board to afford the [V]eteran a VA audiological examination to determine the current level of severity of his hearing loss."  In light of the evidence of record that indicates possible increased severity of the Veteran's service-connected bilateral hearing loss disability, remand is required to afford the Veteran a new VA examination to address the current severity of this condition.  

TDIU

The Veteran has contended that he is unable to work as a result of his service-connected bilateral hearing loss disability and his service-connected (as granted herein) IHD.  See October 2014 VA Form 646 (stating that the Veteran's "IHD and hearing loss is preventing him from obtaining or maintaining gainful employment"); see also April 2011 Veteran statement (stating that he had been "unemployed most of my adult life because of...hearing-heart problems").  As noted above, the Veteran's bilateral hearing loss disability claim is being remanded for additional development, to include new a VA examination and obtaining outstanding VA treatment records.  Additionally, the Board has granted entitlement to service-connection for IHD and the AOJ will subsequently assign a disability rating.  As such, the Board concludes that the Veteran's TDIU claim is inextricably intertwined with his IHD and bilateral hearing loss disability claims and accordingly must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant outstanding VA treatment records (the most recent VA treatment records of record are dated March 2013).  

2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The examiner must also provide information concerning the functional impairment resulting from the Veteran's service-connected bilateral hearing loss disability, including that which may affect the Veteran's ability to function and perform tasks in a work setting.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  

3.  After completing the requested action and undertaking any additional development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


